Citation Nr: 0021102	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  97-00 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for cervical, thoracic, and 
lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1980 to May 
1984.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Little 
Rock Regional Office (RO) September 1996 rating decision 
which denied service connection for cervical, thoracic, and 
lumbar spine disability.  In July and November 1998, the case 
was remanded to the RO for additional development of the 
evidence.


FINDING OF FACT

There is a current medical diagnosis of degenerative changes 
involving the veteran's cervical, thoracic, and lumbar spine 
(as well as developmental bifid spinous process at S1), and 
the evidence indicates that the degenerative changes are 
likely to have developed as a result of injuries during the 
veteran's active service.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the veteran's 
favor, the degenerative changes involving his cervical, 
thoracic, and lumbar spine were incurred during active 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 1991).

2.  The veteran's developmental bifid spinous process at S1 
is not a disease or injury within the meaning of applicable 
law.  38 C.F.R. § 3.303(c) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. § 1131.  

Service connection may also be allowed on a presumptive basis 
for arthritis, if the disability becomes manifest to a 
compensable degree within one year after separation from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c) (1999).  Thus, service connection may 
not be granted for defects of congenital, developmental or 
familial origin, absent superimposed disease or injury.  See 
VA O.G.C. Prec. Op. 82-90 (July 18, 1990), 55 Fed. 
Reg. 45,711 (1990).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-27 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible is required to establish a 
well-grounded claim.  Libertine v. Brown, 9 Vet. App. 521 
(1996); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994).  Thus, lay statements 
regarding a medical diagnosis or causation do not constitute 
evidence sufficient to establish a well-grounded claim under 
38 U.S.C.A. § 5107(a).

The veteran's service medical records reveal an October 1980 
report of back pain from the cervical to the lumbar spine 
after carrying a "Dragon" (a manportable medium antitank 
weapon); on examination, he indicated that he initially 
strained his back 4 weeks earlier, but conservative treatment 
did not significantly relieved his pain; clinical impression 
on examination was muscle strain.  In March 1981, he sought 
medical treatment for "middle back" pain which he began to 
experience after carrying a "Dragon."  In December 1981, he 
reported a 2-week history of radiating cervical strain.  In 
October 1983, he sought treatment for low back pain.  On 
service separation medical examination in May 1984, he 
reported a history of recurrent back pain, associated with 
lifting; no pertinent clinical findings were noted on 
examination.  

VA medical records from August 1995 to January 1996 document 
treatment for unrelated symptoms and impairment, but during 
treatment, the veteran indicated that he sustained neck and 
back injury in 1982, and that he had an occasional backache.  

On VA medical examination in May 1996, the veteran indicated 
that he injured his back (cervical, thoracic, and lumbar 
spine) in a fall in service, but he denied fracturing any 
bones or requiring surgical treatment.  Reportedly, he had 
recurrent pain along the entire spine since his in-service 
injury.  X-ray study of the back showed degenerative changes 
involving the cervical and lumbar spine.  Residuals of injury 
to the cervical, dorsal (thoracic), and lumbar spine were 
diagnosed.

At a January 1997 RO hearing, the veteran testified that he 
sustained back injury during service (while jumping out of a 
helicopter and when lifting a 40-pound Dragon missile) and 
experienced recurrent pain in the cervical, thoracic, and 
lumbar spine since that time.  He indicated that the did not 
seek medical treatment for the pain between the time of 
service separation and 1995, treating his symptoms with over-
the-counter pain medication and massage.  He stated that he 
did not sustain any injury after separation from service and 
noted that the nature of the back pain and impairment has 
been the same over the years since his in-service injury.

In a February 1997 letter, the veteran's father indicated 
that the veteran had pain and impairment involving his neck 
and back, requiring treatment with various medication and 
massage.

VA medical records from January to March 1997 document 
treatment due to pain from the veteran's degenerative changes 
involving his neck and back.  On examination in January and 
March, he indicated that he experienced recurrent neck and 
back pain since an injury during active service in 1981.

Pursuant to the November 1998 Board remand, the veteran 
underwent VA orthopedic examination (performed in conjunction 
with a review of the entire claims file) to determine the 
etiology of his back impairment.  The veteran indicated he 
had recurrent pain and impairment involving the back since 
his in-service injuries.  On examination, range of motion of 
the entire spine was reduced and associated with pain; X-ray 
study of the spine showed degenerative changes, positional 
convexity and apex of a kyphos in the thoracic spine, and 
developmental abnormality at S1.  Degenerative disc disease, 
degenerative arthritis, foraminal encroachment, and partial 
ankylosis of the cervical spine, degenerative discopathy and 
spurring involving the lumbar spine, developmental bifid 
spinous process at S1, and degenerative discopathy of the 
thoracic spine were diagnosed.  The examiner indicated that 
he was unable to establish chronological connection of 
consistent medical management between 1984 and 1996; 
establishing a chain of medical treatment during that period 
would help answer the question as to any causal relationship 
between the veteran's current disability and active service.  
Based on contemporaneous examination and review of the claims 
file, the examiner opined that in-service back pathology 
could not be distinguished from post-service back pathology; 
the veteran impressed him as being an accurate and honest 
historian.

VA medical records from January to July 1999 document 
intermittent treatment for symptoms and impairment including 
painful back (associated with degenerative changes shown by 
X-ray studies).  On examination in July 1999, it was 
indicated that the veteran's degenerative disc and joint 
disease involving the cervical spine was "fairly 
pronounced" for a younger patient.  

Medical records from the Baptist Medical Center, dated from 
January 1985 to January 1986 and received in October 1999, 
document treatment for symptoms and impairment unrelated to 
the claimed back disability.  

Based on the foregoing, the Board believes that the available 
evidence supports service connection for degenerative changes 
involving the veteran's cervical, thoracic, and lumbar spine 
(exclusive of the development bifid spinous process at S1, 
consistent with 38 C.F.R. § 3.303(c)).  His service medical 
records document intermittent treatment due to pain and 
impairment involving the entire spine from recurrent trauma.  
Although he appears not to have received medical treatment 
for back impairment for a number of years following service 
separation, he indicated that he self-treated the pain with 
over-the-counter medication, as needed.  At his January 1997 
hearing, he denied having sustained any injury or trauma to 
the back after separation from service, and this is supported 
by the entire body of the evidence of record showing that no 
medical treatment was necessary for several years after 
service separation.  Only after the pain and impairment 
became more persistent did he seek medical treatment; during 
such treatment, degenerative changes involving the entire 
spine were shown but post-service injury or trauma to the 
back was not reported or identified.  On VA orthopedic 
examination in February 1999, the examiner opined that he 
could not distinguish between the veteran's in-service back 
pathology and his post-service pathology.  Thus, resolving 
the benefit of the doubt in the veteran's favor, the Board 
finds that his current cervical, thoracic, and lumbar spine 
degenerative changes (excepting the developmental bifid 
spinous process at S1) had there onset during active service.  
38 C.F.R. § 3.102 (1999).



                                                            
(CONTINUED ON NEXT PAGE)




ORDER

Service connection for degenerative changes of the cervical, 
thoracic, and lumbar spine is granted.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

